DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 12 is objected to because of the following informalities: on line 1, please delete: “where” before “the”, and add -- wherein --.
Claim 20 is objected to because of the following informalities: 
       On line 4, please delete: “said” before “first plurality”, and add -- a --. 
       On line 6, please delete: “said” before “second plurality”, and add -- a --.                                                                                                                                                                         Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 12, 13 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nammi (US 10,461,786)(IDS).
a)	Regarding claims 1, 14 and 20, Nammi discloses an apparatus comprising: 
a first plurality of first radio frequency chains (1021 in Fig. 16);  
a second plurality of second radio frequency chains (102N in Fig. 16), said first radio frequency chains being configured to produce wider side-band emissions than said second radio frequency chains (107, 109 and 111 in Fig. 16; Col 8: L50- Col 9, L 8; a first set of power amplifiers being configurated without predistortion being active, while a second set with predistortion being active); and 
at least one antenna array comprising antenna elements (1061-N), 
              each of a first plurality of said antenna elements being coupled with a corresponding one of said first plurality of first radio frequency chains, said first plurality of first radio frequency chains being configured to cause transmissions predominately in a first band within a channel (1061-N; Fig. 1; beamforming/antenna array), and 
                each of a second plurality of said antenna elements being coupled with a corresponding one of said second plurality of second radio frequency chains (1061-N), said second plurality of second radio frequency chains being configured to cause transmissions predominately in at least one second band within said channel (Col 1, L 53-62).
b)	Regarding claims 2 and 15, Nammi discloses wherein said first band comprises at least a central band within said channel and said second band comprises a side band within said channel (Fig. 4; Col 2, L1-19).
c)	Regarding claim 4, Nammi discloses wherein said central band comprises at least a first group of central sub-carriers within said channel and said side band comprises a second group of sub-carriers adjacent said first group within said channel (Fig. 5).
d)	Regarding claim 5, Nammi discloses wherein said second plurality of second radio  frequency chains are configured to cause transmissions predominantly within a pair of side bands within said channel and wherein said second group of sub-carriers surround said first group of central sub-carriers within said channel (Fig. 16 and Fig. 5).
e)	Regarding claim 6, Nammi discloses wherein said first group of sub-carries comprises different sub-carriers from said second group of sub-carriers (Fig. 5).
f)	Regarding claim 12, Nammi discloses wherein the at least one antenna array comprises a pair of antenna arrays, a first of said pair comprising said first plurality of said antenna elements and a second of said pair comprising said second plurality of said antenna elements (Fig. 16).                               
 g)	Regarding claim 13, Nammi discloses a base station comprising the apparatus of claim 1 (Col 1, L 53-62; in a MIMO system).

Allowable Subject Matter
Claims 3, 7-11, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,900,064 Verbin et al disclose hybrid precoder which comprises a linear and non-linear precoder. US 2021/0091832 Obiya et al disclose a radio frequency circuit in a communication device. US 2021/0067215 Song et al disclose a non-linear precoding. US 2019/0349224 Chiskis et al disclose a transmitter comprises linear and non-linear precoders. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         August 31, 2022
/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632